Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This Office action is in response to the Amendment/Req. Reconsideration-After Non-Final Reject received on 01/20/2022. 


Response to Amendment
Applicant’s Claim amendments filed on 01/20/2022 have been fully considered. Based on the claim amendments, previous 35 USC § 103 rejections are withdrawn. Examiner finds Claims 1-8, 10-19, 21 and 22 allowable.


Allowable Subject Matter
Claims 9 and 20 are cancelled.
Claims 1-8, 10-19, 21 and 22 are allowed.



REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 U.S.C. §112. The statement is not intended to necessarily state 
Applicant’s amendments submitted on 01/20/2022 have been fully considered. The remarks and amendments submitted by the Applicant for independent Claims 1, 10 and 16 have overcome prior art of record. 

The cited prior art of record, Fumitake et al. (US 20150171085 A1; hereinafter “Fumitake”), Zhao et al. (US 20150287611 A1; hereinafter “Zhao”) and Kim et al. (US 20150001643 A1; hereinafter “Kim”) have been found to be the closest prior art.

Regarding Claim 1: None of the prior art of record teaches or suggests, alone or in combination, “A method comprising… a plurality of dielectric features, each of the plurality of dielectric features being disposed on one of the plurality of semiconductor fins, depositing a second dielectric precursor in the recess on the first dielectric precursor and on the plurality of dielectric features, … after the performing of the annealing process, planarizing the integrated circuit workpiece to completely remove the plurality of dielectric features”, in combination with the remaining limitations of claim 1.

Regarding Claim 10: None of the prior art of record teaches or suggests, alone or in combination, “A method comprising… after the performing of the anneal process, planarizing the workpiece until a top surface of the third dielectric layer and top surfaces of the plurality of semiconductor fins are coplanar”, in combination with the remaining limitations of claim 10.

Regarding Claim 16: None of the prior art of record teaches or suggests, alone or in combination, “A method comprising… after the annealing, planarizing the workpiece until a top 
The amended limitations, in combination with the remaining limitations of the independent claims 1, 10 and 16 are not taught nor suggested by the prior art of record. The claims are novel over the prior art in terms of entirety of the claims. Dependent claims are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926. The examiner can normally be reached M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/NILUFA RAHIM/Primary Examiner, Art Unit 2893